                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Charles Frederick, Jr.,                 )
                                        ) C/A No. 5:17-1631-MBS
                      Plaintiff,        )
                                        )
       vs.                              )
                                        )           ORDER
Nancy A. Berryhill, Acting Commissioner )
of Social Security,                     )
                                        )
                      Defendant.        )
___________________________________ )

       Plaintiff Charles Frederick, Jr. brought this action to obtain judicial review of a final decision

of Defendant Commissioner of Social Security denying Plaintiff’s application for disability and

disability insurance benefits and supplemental security income. On August 1, 2018, the court reversed

the decision of the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) and remanded for

further administrative proceedings.

       This matter now is before the court on Plaintiff’s motion for attorney’s fees and costs under

the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), which motion was filed October 31,

2018. Counsel moves for attorney’s fees in the amount of $4,032.94 and expenses in the amount of

$16.00. On November 14, 2018, the Commissioner filed a response indicating that she does not object

to Plaintiff’s request. Accordingly, Plaintiff’s motion for attorney’s fees under the EAJA (ECF No.

35) is granted in the amount of $4,048.94 ($4,032.94 + $16.00), to be paid in accordance with the

procedures set forth in the Commissioner’s response (ECF No. 36).

       IT IS SO ORDERED.


                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge
Columbia, South Carolina
November 19, 2018
